H. Carnes filed his petition in this court for a writ of habeas corpus, alleging he was illegally restrained of his liberty by John E. York, sheriff of Craig county, Okla., and confined in the county jail of said county.
Upon the filing of the petition, this court made an order admitting petitioner to bail in the sum of $500 to be approved by the court clerk of Craig county, and, upon approval of such bond, petitioner be released from custody until final hearing in this court.
Petitioner attempts to raise the question of the constitutionality of chapter 253 of the Session Laws of 1929. No briefs have been filed, and the court is unable to determine, from the pleadings, what the issues are.
For the reason stated, the petition is dismissed, and *Page 163 
the petitioner remanded to the custody of the sheriff of Craig county.
DAVENPORT, P. J., and EDWARDS, J., concur.